DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed November 23, 2020. As directed by the amendment: Claims 1, 3, 4, 6, 7, and 19 have been amended. Claims 10-18 were cancelled. Claims 19-23 were withdrawn. Claims 1-9 and 19-24 are presently pending in this application.

Election/Restrictions
Claims 1-9 and 24 are allowable. The restriction requirement between the inventions, as set forth in the Office action mailed on November 29, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement drawn to the inventions dated November 29, 2019 is withdrawn.  Claims 19-23, directed to a non-elected invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-9 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record (e.g. Fenn et al. (US 9,339,263), Heiman (US 2014/0039264), Predick (US 2017/0021147)) does not teach, the following limitation(s) in combination with the remaining claimed limitation such as but not limited to “a first expander”, “a second expander”, “the second inner surface shaped to correspond to a portion of the first outer surface of the first expander and having a second engagement feature adapted to engage with the first engagement feature and a first protrusion sized for receipt in the first groove, the first protrusion being separate from the second engagement feature”, “wherein the first and second expanders, when engaged with one another, define a cross-section oblong along the first axis”, “a tissue retaining ring having an oblong shape and an opening therein sized so that a plurality of expanders including the first and second expanders are disposable within the opening, an outer surface of the tissue retaining ring including a second  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775